Citation Nr: 1759732	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  12-17 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI), with memory loss, claimed as residuals of a head injury.

2.  Entitlement to service connection for headaches, claimed as a residual of a head injury


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 2001 to December 2008. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction of the Veteran's claims file rests with the RO in Winston-Salem, North Carolina.

In February 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file within Virtual VA.

The issue of entitlement to service connection for residuals of a head injury, to include TBI, headaches, and memory loss, was initially before the Board in June 2014.  In June 2014, the Board remanded this claim as well as the claims for entitlement to service connection for an acquired psychiatric disability, entitlement to service connection for a skin rash, and entitlement to service connection for a right knee disability, for further development.  Thereafter, a March 2015 rating decision granted service connection for a psychiatric disability, a skin rash, and a right knee disability.  As this constitutes a full grant of these benefits sought, these issues are no longer before the Board.  Entitlement to service connection for residuals of a head injury, to include TBI, headaches, and memory loss, was again before the Board in September 2016, when it was again remanded for further development.  It now returns for appellate review.  



FINDINGS OF FACT

1.  Throughout the appeal, the preponderance of the evidence is against a finding that the Veteran has a diagnosis related to residuals of TBI, with an associated symptom of memory loss.

2.  The Veteran's chronic headaches disability, also diagnosed as migraines, is shown to have likely onset during active service.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for residuals of TBI, with an associated symptom of memory loss, have not been met.  38 U.S.C. §§ 1101, 1110, 1154, 5107(b) (West 2012); 38 C.F.R. § 3.102, 3.303, 3.304 (2017).

2.  The criteria for establishing entitlement to service connection for chronic headaches, also diagnosed as migraines, have been met.  38 U.S.C. §§ 1101, 1110, 1154, 5107(b) (West 2012); 38 C.F.R. § 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions, including pursuant to 38 C.F.R. § 3.103 (c)(2) and Bryant v. Shinseki, 23 Vet App 488 (2010).  38 U.S.C. § 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additionally, there has been substantial compliance the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (West 2012); 38 C.F.R. §§ 3.303, 3.304 (2017).  To establish service connection on a direct incurrence basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The requirement for a current disability is satisfied if the disability is present at any point proximate to the claim, during the claim, or to the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2014).  If there is no evidence of a present disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Additionally, there must be a demonstration of symptoms proximate to, or since, the time the application is filed. Gilpin v. West, 155 F.3d 1353, 1356 (Fed. Cir. 1998).  Furthermore, pain alone without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

With respect to the existence of a present disability, the evidence of record does not contain probative evidence of a diagnosis of TBI, or residuals thereof, at any time proximate to, or since, the claim.  In this regard, the Board recognizes the Veteran's medical records do contain indications of a TBI diagnosis.  For example, a July 2012 VA treatment record provided an assessment of mild TBI, a December 2012 VA treatment record, noted in part, an impression of mild TBI, and March 2013, June 2013 and August 2014 VA treatment records noted in part, an active problem, of mild TBI.  Furthermore, other VA treatment records, to include in January 2011, July 2012, December 2012, January 2013, May 2013, June 2013 and an August 2013 documented, in part, memory problems.  However, a February 2011 VA treatment record noted, in part, that although a retrospective diagnosis of a concussion or TBI was imperfect, the Veteran could not be given a diagnosis of TBI/concussion during deployment activities since the possible deployment TBI episodes he described were not associated with significant altered consciousness/confusion, loss of consciousness, or posttraumatic amnesia.  The January 2011 VA treatment record found the Veteran's mild cognitive concerns were likely due to his current ongoing posttraumatic stress disorder (PTSD) signs/symptoms, poor sleep, and chronic pain and treatment of these issues should help to decrease his cognitive concerns.

Furthermore, pursuant to the June 2014 Board remand, an August 2014 TBI disability benefits questionnaire examiner noted a remote history of TBI with no residuals.  In support of such, the August 2014 examiner, noted in part, inconsistent descriptions of associated TBI symptoms provided by the Veteran in regard to events in combat.  The August 2014 VA examiner specifically noted although the Veteran was diagnosed with a history of mild TBI in 2012, the preponderance of the evidence, based upon the Veteran's conflicting description of symptoms, indicated that it was less likely than not that he incurred a TBI related to his military service.  The August 2014 VA examiner further found that the Veteran's reported memory loss was most likely caused by stress, in part, due to conflicting reports of symptoms, and also, as discussed below, provided an etiological opinion as to the Veteran's headaches.   

Pursuant to the June 2016 Board remand, as additional service treatment records were obtained, a clarifying nexus opinion was also obtained.  A July 2017 VA examiner opined, in part, that regarding the July 30, 2012 VA treatment record (although written as 2017 due to typographical error - July 30, 2017 was a date in the future when the opinion was proffered), he described symptoms consistent with mild TBI, but per the claims file documents and his lay statements, his descriptions of his symptoms had been inconsistent.  For example, the July 2017 VA examiner noted that during an evaluation in 2011, the Veteran did not describe symptoms consistent with TBI.  Further, the July 2017 VA examiner stated that in the predominance of cases, mild TBI routinely resolved without continued sequela.  Therefore, the July 2017 stated it was her medical opinion that it was less likely than not the Veteran had residuals of a head injury related to his active duty service and further opined his subjective symptoms were more likely associated with diagnosis of PTSD.  The Board recognizes the Veteran is already service-connected for a psychiatric disability, characterized as an other specified trauma and stressor-related disorder, claimed as an acquired psychiatric disability, to include depression, anxiety, and PTSD, thus discussion of a new claim on this basis is not warranted.

Thus, the most probative evidence fails to demonstrate that it is at least as likely as not that the Veteran currently has residuals of TBI, with an associated symptom of memory loss.  As described above, there are few indications of a diagnosis of mild TBI, as noted in the above VA treatment records; however, such a diagnosis was not endorsed by VA examiners, who were tasked with providing an opinion as to the Veteran's TBI condition.  As such, service connection for a chronic disability related to residuals of TBI, with an associated symptom of memory loss, is not warranted.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  As noted above, entitlement for service-connected disease or injury is specifically limited to cases where such incidents have resulted in a disability and in absence of proof of a present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225.  

The Board recognizes the evidence of record includes subjective complaints of TBI residuals such as memory loss.  However, the most probative evidence does not reflect that a diagnosis has been provided with respect to the Veteran's reported symptoms as related to any TBI residuals, or a chronic disability manifested by memory loss other than the service-connected psychiatric disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the Veteran is not considered competent to provide a diagnosis.  The Board highlights that competent statements are limited to that which the Veteran has actually observed and is within the realm of his personal knowledge; such knowledge comes to the Veteran through use of him senses - that which is heard, felt, seen, smelled or tasted.  See Layno v. Brown, 6 Vet. App. 465 (1994).  It is within Veteran's realm of personal knowledge whether he experienced symptoms such as memory loss as evidenced in the record.  It is not shown, however, that the Veteran possesses the medical expertise necessary to provide a probative opinion on a complex medical matter such as a diagnosis related to residuals of TBI, with an associated symptom of memory loss or whether such is part and parcel of his service-connected psychiatric disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  In contrast, the August 2014 and July 2017 VA examiners had medical training and knowledge and did not provide a diagnosis related residuals of TBI, with an associated symptom of memory loss, even with consideration of the entire evidence of record, including the Veteran's reported symptoms.   

Thus, the most probative evidence fails to demonstrate that it is at least as likely as not that the Veteran currently has residuals of TBI, with an associated symptom of memory loss.  In sum, the Veteran has not satisfied the necessary element of a present disability with respect to residuals of TBI, with an associated symptom of memory loss, and thus, further discussion of the in-service incurrence or nexus elements is not necessary.  Furthermore, based on the reasons and bases discussed, as the preponderance of the evidence is against the claim for residuals of TBI, with an associated symptom of memory loss, the benefit of the doubt rule is inapplicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection is not warranted for residuals of TBI, with an associated symptom of memory loss.

However, a diagnosis related to chronic headaches is of record.  Specifically, the existence of a present disability is established through the Veteran's medical treatment records and an August 2014 headache disability benefits questionnaire produced during the course of this appeal.  In this regard, a January 2011 VA treatment record noted, in part, the existence of headaches and a January 2012 VA treatment record provided an impression of migraines.  A July 2012 VA treatment record noted, in part, the Veteran reported intermittent headaches.  A June 2013 VA treatment record noted, in part, migraines as an active problem.  Thereafter, an August 2014 headaches disability benefit questionnaire examiner endorsed a diagnosis of tension headaches.  Thus, the Boards finds the evidence is adequate to establish that the Veteran has an chronic headache disability, also diagnosed as migraines, which meets the first requirement to establish service connection.

The second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  A review of the Veteran's service treatment records reflects complaints of headaches during service.  In this regard, service treatment records dated in May 2004, February 2005, May 2006, March 2008, documented, in part, complaints of headaches, although the Board recognizes that some of the headache related complaints were reported in the context of other symptoms and other diagnoses were endorsed.  The Board also notes in a July 2006 Report of Medical History, the Veteran checked no to a question regarding the existence of frequent or severe headache.  Nevertheless, the second element of the service connection claim, service incurrence of a disease, is established for chronic headaches.

Finally, the evidence tends to make it at least equally likely as not that the Veteran's current headache symptoms are related to the symptoms he experienced during his active service.  As alluded to above, as to the origin of the Veteran's headaches, the August 2014 headaches benefits questionnaire examiner opined the Veteran's reported headaches were most likely a result of tension and stress as reported during the current examination.  The August 2014 VA examiner noted that the Veteran, at various times, indicated different frequency of headaches and noted only one instance of a headache during service.  However, as noted above, additional service treatment reflecting complaints of headaches were subsequently associated with the record.  Thereafter, while the July 2017 VA examiner did note, that in a March 2008 service treatment record, the Veteran sought medical care for a headache, such does not address all in-service complaints of headaches, as described above.  Furthermore, the July 2017 examiner did not provide a clear opinion specific to the etiology of the Veteran's chronic headaches, but rather primarily addressed the claim as related to any residuals of TBI.  

In an April 2015 statement, the Veteran disputed the findings of the August 2014 VA examiner and reported he complained about headaches during his active service.  The Veteran is competent to testify as to observable symptoms such as headaches, because this symptom is capable of lay observation.  Layno, 6 Vet. App. at 470.  Additionally, in some circumstances, lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).   Furthermore, the Veteran filed his claim for service connection for TBI, and by extension, headaches, in July 2009, only several months after separation from active service.  The close temporal proximity between the Veteran's separation from active service and his claims also weighs in favor of a finding of service-connection and supports the Veteran's contention that his chronic headaches are a continuation of symptoms from active service.

By resolving all reasonable doubt in the Veteran's favor, the Board finds that the most probative evidence of record establishes that a chronic headache disability, also diagnosed as migraines, onset during service.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. At 55.  Accordingly, service connection for a chronic headache disability, also diagnosed as migraines, is warranted.


ORDER

Entitlement to service connection for residuals of TBI, with an associated symptom of memory loss, is denied

Entitlement to service connection chronic headaches, also diagnosed as migraines, is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


